Citation Nr: 1708173	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  12-10 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to May 23, 2016, and as 50 percent disabling from that day forward.

2.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU) prior to May 23, 2016.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In a June 2016 rating decision, an initial rating of 50 percent was granted for service-connected PTSD, effective May 23, 2016.  As a claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded, the claim for a higher initial rating for PTSD remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The RO also granted entitlement to TDIU, effective May 23, 2016.  Given the grant herein of an increased rating for PTSD prior to that date, the Board has determined that the issue of entitlement to TDIU, the Board has determined that a remand is necessary to allow the RO to consider entitlement to TDIU prior to the current effective date.  

The issue of entitlement to TDIU for the period prior to May 23, 2016, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the entire period on appeal, the Veteran's PTSD most nearly approximates occupational and social impairment with reduced reliability and productivity due to such symptoms as chronic sleep impairment, nightmares, anxiety, and intermittent depressed mood; the record does not demonstrate occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, impaired impulse control, near-continuous panic or depression affecting ability to function independently, appropriately and effectively, spatial disorientation, speech that is intermittently illogical, obscure, or irrelevant, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.


CONCLUSION OF LAW

Throughout the appellate period, the criteria for an initial disability rating of 50 percent PTSD, but no higher, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.21, 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

In this case, the Veteran contends that his current service-connected PTSD is worse than rated.  As noted above, his disability is rated as 30 percent disabling prior to May 23, 2016, and as 50 percent disabling from that day forward.  Acquired psychiatric disorders such as PTSD are evaluated under DC 9411 by applying the criteria found under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130. 

Under 38 C.F.R. § 4.130, DC 9411, a 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: Suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

The symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 118.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116. 

Based on the evidence of record, the Board concludes that a 50 percent disability for PTSD, but no higher, is warranted throughout the entire appellate period.  The medical and lay evidence of record indicate that symptoms of PTSD included chronic sleep impairment, nightmares, anxiety, depressed mood, decreased motivation, intrusive thoughts, hypervigilance, and decreased socialization throughout the entire appellate period.  These symptoms more approximate those listed in the criteria for a 50 percent rating.

In considering the period prior to May 23, 2016, the Board finds that the evidence demonstrates social and occupational impairment that more nearly approximates a 50 percent disability rating.  In making this determination, the Board finds significant a March 2010 VA PTSD intake record, where the Veteran reported leading an isolated life and having conflict with his son.  His mood was described as depressed and despairing, his affect was flat, and he reported difficulty concentrating.  The note indicated that his PTSD symptoms severely limited his social interaction.  
Also significant is an October 2010 VA examination, where the Veteran reported that he had become isolative, did not want to socialize much, and that he spent his time fishing and working around the house doing chores.  He reported that he was divorced from his first wife, that he regretted his negative actions towards her during their marriage, and that his relationship with his son was negatively impacted by the way he treated his first wife.  Regarding employment, the Veteran reported that he last worked in 2002 in a job involving ATM repair and that he was in the process of looking for work, but that he has not found something that he will enjoy or be able to do well.  

In an August 2011 VA treatment record, the Veteran reported that he and his wife had conflict over how he should handle his PTSD symptoms and he reported feeling depressed and anxious at times.  In a March 2012 statement from the Veteran's wife, she reported that the Veteran was very argumentative and irritable and that she had to remind him to attend to his personal hygiene.  Finally, in a February 2014 VA treatment record, he stated that he was afraid to go out in public even to the grocery store.  

Based on the foregoing, the Board concludes that a 50 percent disability rating is warranted for the appellate period prior to May 23, 2016.  

However, the Board also finds that a disability rating in excess of 50 percent is not warranted at any time during the appellate period as deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood have not been demonstrated.  

There have been few, if any, reports of the symptoms listed in the criteria for a 70 percent rating.  The evidence, the 2010 and 2016 VA examinations and VA treatment records, indicates that his speech tone and rate have consistently been clear or within normal limits, his thought process and content logical and goal-oriented, and his judgment, insight, and impulse control unimpaired.  His memory and concentration have consistently been described as normal or intact.  The Board notes that he reported impaired concentration in the March 2010 VA PTSD treatment intake record, but notes that he reported good concentration upon VA examination in October of that same year.  

Throughout the appeal, the Veteran has been found to be able to perform all activities of daily living, maintain minimum personal hygiene, and handle his financial affairs, despite the 2012 statement from his wife that she had to remind him to groom himself.  He has denied hallucinations or delusions and at no time has homicidal or suicidal ideation been described by the Veteran or found upon examination.  Moreover, the Veteran specifically denied panic attacks in the 2010 and 2016 VA examinations.  

The Board acknowledges that in March 2012, the Veteran's treatment provider stated that his PTSD resulted in deficiencies in work, family relations, judgment, thinking, and mood due to symptoms such as frequent anxiety and depression affecting the ability to function independently, panic attacks, difficulty adapting to stressful circumstances, and the inability to establish and maintain effective relationships.  However, the Board finds that this evidence reflects a level or severity of PTSD symptomatology that simply is not demonstrated throughout the rest of the medical and lay evidence.  For example, just prior to that treatment, in February 2012, the Veteran reported that he was doing well and trying to be more open.  He stated that things were good at home and that he was working with wood.  His mood was euthymic, his affect full, and there was no mention of panic attacks or anxiety or depression of such severity.  

Moreover, at no other time during the appellate period, including in the months before and after the March 2012 treatment in question did the Veteran report, for example, having panic attacks or frequent anxiety and depression so severe that it impaired his ability to function independently.  It appears that the March 2012 VA treatment record represents a short, acute flare-up, at best, if not a complete outlier given the totality of the evidence of record.  It is not representative of the level or severity of the PTSD symptoms demonstrated throughout the appellate period.

Additionally, the Board finds that there is insufficient evidence to show that a 70 percent rating is warranted based on overall social or occupational impairment.  Mauerhan, 16 Vet. App. at 436.  During the October 2010 VA examination, the Veteran reported that he had a good relationship with his brothers and sister and that he has a good relationship of his current wife.  He also reported that he had been looking for work but had not found anything he wanted to do yet and that he had had positive relationships with his employers and coworkers in the past.  The 2010 VA examiner stated that the Veteran's impairment was moderate and found that the Veteran is employable as he was intelligent, congenial, honest, and authentic, had many communication skills, and had no difficulty understanding simple or complex commands. 

In an August 2011 VA treatment record, the Veteran reported that he frequently got together with some fellow Vietnam Veterans he served with and reminisced over positive memories.  During June 2014 VA treatment, he reported that he was staying busy, working with other combat Veterans, and that he held the position of Junior Commander and Chairman for an organization.  During April 2016 VA treatment, he described his hobby of carving walking sticks and reported that he spoke with his son frequently.  Finally in an April 2016 VA treatment record, the Veteran reported that he was doing well with his wife and that he had recently engaged with old friends and was enjoying remembering the good times.  

During a May 2016 VA examination, the Veteran reported having a good relationship with his wife and children and that he continues to be close with his siblings.  The Veteran reported that he retired from his position as a repairman in 2004.  After interviewing the Veteran and reviewing the claims file, the 2016 VA examiner determined that the Veteran's PTSD manifested in occupational and social impairment with reduced reliability and productivity, which actually represents impairment more consistent with a 30 percent disability rating.  

The Board also notes that the portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities was based on the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM) IV prior to a change effective August 4, 2014.  38 C.F.R. § 4.130 (2016).  The regulation has been changed to reflect the current DSM, the DSM V.  The DSM-IV contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV"). 

Here, the Board notes that the GAF scores assigned to the Veteran have ranged from 50 to 65, which represent a significant range from mild to serious symptoms.  However, the GAF scores were predominately noted to be around 55, which are indicative of moderate symptoms and moderate impairment in social and occupational functioning.  The Board concludes that this is consistent with the medical and lay evidence of record and consistent with the assignment of a 50 percent disability rating, but no higher, throughout the appellate period.  

Based on the foregoing, the Board finds that the weight of the evidence does not demonstrate occupational and social impairment with deficiencies in most areas of work, school, family relations, judgment, thinking, or mood.  The evidence demonstrates that the Veteran has not reported nor has he been found by a medical professional to have significant deficiencies with work or school due to his service-connected mental health symptoms.  While he has experienced deficiencies in family relations and social functioning, this has been to varying degrees throughout the appeal.  Moreover, he has maintained a relationship with his current wife, son, and siblings, as well as a few friends, and has participated in other social activities and hobbies.  His judgment and thinking have consistently been found to be intact, logical, and generally not impaired due to his mental health symptoms.  Finally, while the Veteran has at times reported significant disturbances with his mood and depression, this has not been consistent or reported to be so severe as to warranted the next higher disability rating.  

Although the record demonstrates reports of some of the symptoms associated with a 70 percent disability rating in the relevant criteria, such as the one-time report of panic attacks and difficulty adapting to stressful circumstances in March 2012, and the Veteran's wife's report around that time that she felt she had to remind him to take care of his hygiene, such symptoms have not been shown to be consistently present.  In fact, during the two VA examinations and at every other time during VA treatment when either symptom was discussed, the Veteran denied panic attacks and was found to be able to attend to his personal hygiene and finances.  Moreover, at no time has the Veteran reported or the medical evidence demonstrated the other severe symptoms listed in the rating criteria, such as obsessional rituals which interfere with routine activities, impaired impulse control, spatial disorientation, or speech that is intermittently illogical, obscure, or irrelevant.

Given the evidence above, the Board concludes that the Veteran's symptoms do not more nearly approximate a 70 percent schedular disability rating and have not at any time during the appellate period.  38 C.F.R. §§ 4.7, 4.21, 4.73, DC 9411.

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that his psychiatric disabilities are worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issue on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Notably, as was established in Mauerhan, 16 Vet. App. at 444, a schedular rating for psychiatric disorders is not necessarily limited to the enumerated symptoms in the general rating formula, and no relevant symptoms have been excluded in the Board's analysis.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  Moreover, the Board has explained why the Veteran's relevant symptoms do not merit ratings greater than the ones assigned.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In addition, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions does not capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not helpful to the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in February 2012. 

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file and the Veteran has not identified any outstanding and available treatment records to VA.  

VA provided adequate examinations.  As discussed above, the Board finds that the VA medical examinations obtained in this case are adequate, as they are predicated on a full examination of the Veteran.  The examiners considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided all necessary findings as well as a complete rationale for the opinions stated, relying on the evidence reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination regarding PTSD has been met 38 C.F.R. § 3.159(c)(4).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist. 



ORDER

Throughout the appeal, an initial disability rating of 50 percent, but no higher, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.    


REMAND

While the Veteran is currently in receipt of TDIU, this grant was made May 23, 2016, the date of a VA PTSD examination.  Based on the above discussion, his schedular rating for the period prior to May 23, 2016, has changed.  As the schedular rating is a factor in a TDIU analysis, this claim must be reevaluated prior to Board review.  

Accordingly, the case is REMANDED for the following action:

The AOJ should review the record for the period prior to May 23, 2016, in light of the grant of a 50 percent disability rating for PTSD and in light of any new evidence obtained since the last adjudication of the claim.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


